Exhibit 10.2

AMENDED AND RESTATED

OFFICERS’ AND KEY EMPLOYEES’
SEVERANCE PLAN OF
STONERIDGE, INC.

Article 1

Introduction
1.1STONERIDGE, Inc. (“STONERIDGE”) hereby establishes this Amended and Restated
Officers’ and Key Employees’ Severance Plan of STONERIDGE, Inc. (“Plan”),
effective as of September 14, 2020, to provide salary continuation, and welfare
benefit continuation (collectively, the “Severance Benefits”) to eligible
officers and key employees of STONERIDGE (a) whose employment is involuntarily
terminated and (b) who satisfy all Plan requirements for the receipt of
Severance Benefits.
1.2While the term of this Plan is indefinite, STONERIDGE as the Plan Sponsor
reserves the right to amend, modify or terminate this Plan without notice;
provided, however, any such amendment, modification or termination shall not
adversely affect an Eligible Executive’s (as defined in Section 2.1) right to
Severance Benefits if all conditions in Article 2 are satisfied at the time of
the proposed amendment, modification or termination. No benefits shall be
provided hereunder to such Eligible Executive to the extent he or she receives
benefits under a separate employment agreement or other plan, as further
described under Section 4.7. Lastly, nothing herein shall be deemed to modify
the at-will employment status of any STONERIDGE Eligible Executive who is not
subject to a specific employment agreement.
1.3STONERIDGE intends to pay the Severance Benefits provided hereunder from the
general assets of STONERIDGE; however, STONERIDGE reserves the right to fund and
provide all or part of the Severance Benefits hereunder through one or more
welfare trusts.
1.4Information regarding the Plan, its claims procedures and employees’ rights
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
are included as Section 4.4 and Articles 5 and 6.
1.5This Plan shall be administered, in all respects, by the Compensation
Committee of the Board of Directors of STONERIDGE or its adopted designee (the
“Committee”), including sole responsibility for and absolute discretionary
authority in determining eligibility to participate in this Plan, eligibility
for benefits under the Plan, interpreting Plan terms, and resolving disputes
under the Plan.
1.6As used herein, the following terms shall have the following meanings:
(a)Affiliate: For purposes of this Plan, an “Affiliate” shall mean any
corporation which would be defined as a member of a “controlled group of
corporations” within the meaning of Code Section 414(b) which includes
STONERIDGE or any business organization which would be defined as a trade or



--------------------------------------------------------------------------------

business (whether or not incorporated) which is under “common control” within
the meaning of Code Section 414(c) with STONERIDGE but, in each case, only
during periods any such corporation or business organization would be so
defined. This definition shall be modified for purposes of the definition of
“Separation from Service” by the modification described in Treasury Regulation
1.409A-1(h).
(b)Board: For purposes of this Plan, the “Board” shall mean STONERIDGE’s Board
of Directors.
(c)Cause: For the purposes of this Plan, “Cause” shall mean:
(i)intentional misappropriation of funds from STONERIDGE;
(ii)conviction for a felony;
(iii)commission of a crime or act or series of acts involving moral turpitude;
(iv)commission of an act or series of acts of dishonesty that are materially
inimical to the best interests of STONERIDGE;
(v)breach of any material term of such Eligible Executive’s employment agreement
or employment obligations;
(vi)willful and repeated failure to perform the duties associated with the
Eligible Executive’s position, which failure has not been cured within thirty
(30) days after STONERIDGE gives notice thereof to the Eligible Executive; or
(vii) failure to cooperate with any STONERIDGE investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over the Eligible Executive or STONERIDGE.
(d)Code:  For purposes of this Plan, “Code” shall mean the Internal Revenue Code
of 1986, as amended and any lawful regulations or other lawful guidance
promulgated thereunder.  Whenever a reference is made herein to a specific Code
Section, such reference shall be deemed to include any successor Code Section
having the same or a similar purpose.
(e)Change in Control: For purposes of this Plan, “Change in Control” shall mean
the occurrence of any of the following events:
(i)the Board of Directors or shareholders of STONERIDGE approve a consolidation
or merger that results in the shareholders of STONERIDGE immediately prior to
the transaction giving rise to the consolidation or merger, owning less than 50%
of the total combined voting power of all classes of equity securities entitled
to vote of the

-2-



--------------------------------------------------------------------------------

surviving entity immediately after the consummation of the transaction giving
rise to the merger or consolidation;
(ii)the Board of Directors or shareholders of STONERIDGE approve the sale of
substantially all of the assets of STONERIDGE or the liquidation or dissolution
of STONERIDGE;
(iii)any person or other entity (other than STONERIDGE or a subsidiary of
STONERIDGE or any STONERIDGE employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any common shares (or
securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board or becomes the beneficial owner of
securities of STONERIDGE representing 35% or more of the voting power of
STONERIDGE’s outstanding securities; or
(iv)during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted STONERIDGE’s Board (together with any new
directors whose (x) election by STONERIDGE’s Board or (y) nomination for
election by STONERIDGE’s shareholders was (prior to the date of the proxy or
consent solicitation relating to such nomination) approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved), cease for any reason to constitute a majority of the
directors then in office.
(f)Director: For purposes of this Plan, a “Director” shall mean a member of the
Board of Directors.
(g)Involuntary Separation from Service: For purposes of this Plan, an
“Involuntary Separation from Service” shall mean a Separation from Service due
to the independent exercise by STONERIDGE (or any successor company) of the
unilateral authority to terminate the Eligible Executive’s services, other than
due to the Eligible Executive’s implicit or explicit request, where the Eligible
Executive was willing and able to continue performing services.
(h)Separation from Service: For purposes of this Plan, a “Separation from
Service” shall mean the Eligible Executive’s termination from employment with
STONERIDGE and all Affiliates on account of the Eligible Executive’s death,
retirement or other termination of employment, as determined in accordance with
Section 409A of the Code. An Eligible Executive will not be deemed to have
experienced a Separation from Service if on military leave, sick leave or other
bona fide leave of absence, to the extent such leave does not exceed a period of
six months or, if longer, such longer period of time as is protected by either
statute or contract. An Eligible Executive will not be deemed to have
experienced a Separation from Service if the Eligible Executive provides
continuing services that average more than 20 percent of

-3-



--------------------------------------------------------------------------------

the services provided by the Eligible Executive to STONERIDGE or its Affiliates
(whether as an employee or an independent contractor) during the immediately
preceding 36-month period of services (or the full period of services to
STONERIDGE and its Affiliates, if the Eligible Executive has provided services
to STONERIDGE or its Affiliates for less than 36 months). If an Eligible
Executive provides services both as an employee and as an independent contractor
of STONERIDGE, the Eligible Executive must cease providing services both as an
employee and as an independent contractor to be treated as having experienced a
Separation from Service. If an Eligible Executive ceases providing services as
an independent contractor and begins providing services as an employee, or vice
versa, the Eligible Executive will not be considered to have a Separation from
Service until the Eligible Executive has ceased providing services in both
capacities. If an Eligible Executive provides services both as an employee of
STONERIDGE and as a member of the Board of Directors, the services provided as a
Director are not taken into account in determining whether the Eligible
Executive has a Separation from Service under this Plan unless it is aggregated
with any plan in which the Eligible Executive participates as a Director under
Section 409A of the Code.
Article 2

Eligibility For Severance Benefits
2.1Eligibility: A STONERIDGE officer or other key employee must satisfy all of
the following conditions of this Plan in order to be eligible for Severance
Benefits under this Plan:
(a)STONERIDGE must have designated such officer or key employee as a person
eligible to receive severance benefits by listing him or her on Exhibit A. Such
designation shall be at the sole and complete discretion of STONERIDGE, and
status as a STONERIDGE officer or key employee alone shall not include the right
to participate in this Plan;
(b)The designated officer or key employee must experience an Involuntary
Separation from Service from STONERIDGE for reasons other than (i) Cause, or
(ii) following a leave of absence exceeding six months and without a return to
active employment, or (iii) termination due to Change in Control while covered
by a STONERIDGE Change In Control Agreement.

An officer or key employee who satisfies the foregoing conditions shall be
deemed to be an “Eligible Executive” under the Plan.

Article 3

Severance Benefits
3.1Salary Continuation: Subject to the terms of this Plan, an Eligible Executive
shall be provided salary continuation for 12 months after the effective date of
the Involuntary Separation from Service, payable (assuming the Code Section 409A
Severance Limit described

-4-



--------------------------------------------------------------------------------

in Section 3.3 is not exceeded) in accordance with normal payroll practices,
commencing on a date selected by the Plan Administrator which is not later than
60 days following the date of the Eligible Executive’s Separation from Service
and subject to normal tax withholding. Notwithstanding the foregoing to the
contrary, the Plan Administrator shall not be required to commence payments
until it receives the release required pursuant to Section 3.4 and it becomes
irrevocable. In the event that the total amount of Severance Benefits provided
pursuant to this Article 3 exceeds the Code Section 409A Severance Limit
described in Section 3.3, salary continuation benefits shall be payable in
accordance with the Alternate Payment Timing provisions of Section 3.3. The
Eligible Executive’s right to a series of installment payments under this
Section shall be treated as a right to a series of separate payments as provided
in Treasure Regulation Section 1.409A-2(b)(2)(iii).
3.2Benefit Continuation: Subject to the terms of this Plan, an Eligible
Executive shall receive medical, dental and life insurance benefit continuation
for 12 months after the effective date of the Separation from Service, provided,
however, Employer shall not be obligated to pay for Health and Welfare Benefits
after the date on which Executive is eligible to receive benefits from another
employer which are substantially equivalent to or greater than the benefits
Executive received from Employer. For medical and dental benefit continuation,
such benefit continuation shall be pursuant to COBRA and shall be at the same
levels elected prior to the Eligible Executive’s Separation from Service, and
STONERIDGE will pay (or reimburse, as applicable) any required medical and
dental benefit contribution premiums on behalf of the Eligible Executive during
this 12-month period at the same level as they were payable by STONERIDGE
immediately prior to the Separation from Service. After such period, the
Eligible Executive will be eligible for medical and dental benefit continuation
under COBRA for the balance of the applicable COBRA period, subject to payment
of COBRA rates by the Eligible Executive without reimbursement by STONERIDGE.
For life insurance benefit continuation, STONERIDGE will pay any required
benefit contributions on behalf of the Eligible Executive during the initial
12-month period; provided, however, that such required premium contributions
will not be paid by STONERIDGE for six months following Separation from Service
(at which time all required premium contributions during such six-month period
shall be reimbursed to the Eligible Executive in a single lump sum payment on
the day which is six months and one day following such Separation from Service).
The Eligible Executive shall be responsible for paying any required benefit
contributions during the six-month period immediately following his or her
Separation from Service with respect to any benefits that are considered to
provide for a deferral of compensation (as determined under Section 409A of the
Code), including, without limitation, continuation of life insurance benefits.
Failure to pay such required benefit contributions during such period shall
result in forfeiture of the applicable benefits. Upon Separation from Service,
the Eligible Executive’s rights, if any, to participate in any other STONERIDGE
pension and welfare benefit plans not specifically addressed in this Plan shall
be governed by the terms of those pension and welfare plans.
3.3Alternative Payment Timing: In the event that (a) the aggregate amount of
Severance Benefits provided under Sections 3.1 exceeds two times the lesser of
(i) the Eligible Executive’s annualized compensation for the preceding calendar
year (or the current calendar year if the Eligible Executive did not have
compensation from STONERIDGE or an Affiliate during the preceding calendar
year), or (ii) the limit on compensation set forth in Section

-5-



--------------------------------------------------------------------------------

401(a)(17) of the Code (the “Section 409A Severance Limit”), any payments in
excess of the Section 409A Severance Limit shall be considered a separate
benefit and no portion of such separate benefit shall be paid prior to the day
which is six months and one day following the Eligible Executive’s Separation
from Service. The aggregate of the payments comprising such unpaid amount (the
“Section 409A Severance Reduction Amount”) shall be paid to the Eligible
Executive in a single lump sum payment on the day which is six months and one
day following his or her Separation from Service.
3.4 Required Release: Notwithstanding the foregoing to the contrary, benefits
described under this Section 3 shall not be provided to any Eligible Executive
unless such Eligible Executive has executed and delivered to STONERIDGE a
release, in form and substance reasonably satisfactory to STONERIDGE and similar
to Exhibit B attached hereto.
Article 4

General Provisions
4.1Other Plans:
(a)Benefits received under this Plan will not be included in compensation or
earnings for purposes of determining benefits, including pension benefits, under
any other employee benefit plan of STONERIDGE.
(b)Except as otherwise provided in this Plan, payment of benefits under this
Plan will not adversely affect an Eligible Executive’s rights under any other
employee benefit plan of STONERIDGE. An Eligible Executive’s rights under all
other STONERIDGE pension or welfare benefit plans shall be governed by the terms
of the plans in effect at the time of the Eligible Executive’s Separation from
Service with STONERIDGE.
4.2No Rights to Employment: Nothing herein, or in any other agreement offered or
executed hereunder, or in oral discussions regarding this Plan, shall constitute
a commitment for employment for any specified duration, or be deemed to limit
STONERIDGE’s right or power to terminate the employment of any Eligible
Executive.
4.3No Right to Transfer or Assign Benefits: Benefits under this Plan are
intended for the exclusive benefit of Eligible Executives (and their dependents
and beneficiaries to the extent applicable). Present and future benefits cannot
be subjected to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge (except as required by law), and any attempt to do so is
null and void.
4.4Plan Administration:
(a)The Plan constitutes an employee welfare benefit plan as defined in ERISA.
The Plan Administrator for the Plan is the Compensation Committee of the Board
of Directors of STONERIDGE, Inc., Stoneridge, Inc., 39675 MacKenzie Drive, Suite
400, Novi, Michigan, 48377 (the “Committee”).

-6-



--------------------------------------------------------------------------------

(b)Legal matters, including service of process, relating to the Plan should be
addressed to STONERIDGE, Inc. Corporate Secretary at the address shown above.
(c)Records for the Plan are kept on a plan year basis, beginning January 1 and
ending the following December 31.
(d)For government reporting purposes, the Employer Identification Number for
STONERIDGE is 34-1598949. In addition, the Plan is identified by the following
official name and plan number:

Corporate Officers’ and Key Employee’s Severance Plan of STONERIDGE, Inc. Plan
Number: 502.



This Plan name and number should be used in any formal correspondence relating
to the Plan.



4.5Severability: Any term or provision of this Plan which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such invalidity or unenforceability without thereby
rendering invalid or unenforceable the remaining terms and provisions hereof or
affecting the validity or enforceability of any of the terms or provisions of
this Plan in any other jurisdiction.
4.6Code Section 409A Compliance: This Plan is intended to be operated in
compliance with the provisions of Section 409A of the Code. In the event that
any provision of this Plan fails to satisfy the provisions of Section 409A of
the Code, then such provision shall be reformed so as to comply with Section
409A of the Code and to preserve as closely as possible the intention of
STONERIDGE in maintaining the Plan, to the extent practicable; provided that, in
the event it is determined not to be feasible to so reform a provision of this
Plan as it applies to a payment or benefit due to an Eligible Executive or his
or her beneficiary(ies), such payment shall be made without complying with
Section 409A of the Code.
4.7Non-duplication of Benefits: To the extent, and only to the extent, a payment
or benefit that is to be paid or provided under Article 3 of this Plan has been
or will be paid or provided for the same purpose and is payable at the same time
and in the same manner as under this Plan under the terms of another applicable
plan, program, agreement or arrangement, including, without limitation, any
employment agreement with the Eligible Executive, then the payment under this
Plan shall be deemed to have been satisfied by the payment made or benefit(s)
provided under such other applicable plan, program, agreement or arrangement,
and under no circumstances shall the Eligible Executive be eligible for
duplicate, overlapping or cumulative payments or benefits. If this Section is
applicable and the other plan, program, agreement or arrangement contains
similar language which indicates that the like payments shall be made under this
Plan rather than that plan, program, agreement or arrangement, the Committee
shall resolve the issue so that the Eligible Executive is paid under one but not
both arrangements.



-7-



--------------------------------------------------------------------------------

Article 5

Claims Procedure
5.1Claim:
(a)An Eligible Executive need not present a formal claim in order to qualify for
rights or benefits under this Plan. However, if STONERIDGE fails to provide any
benefit to which an Eligible Executive is entitled hereunder or if any Eligible
Executive believes (i) that the Plan is not being administered or operated in
accordance with its terms, (ii) that fiduciaries of the Plan have breached their
duties, or (iii) that his or her own legal rights are being violated with
respect to the Plan (a “claimant”), the claimant must file a formal written
claim for benefits under the procedures set forth in this Article 5 and
utilizing such forms and in such manner as the Plan Administrator shall
prescribe. The procedures in this Article 5 shall apply to all claims that any
person has with respect to the Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Plan Administrator determines, in
its sole discretion, that it does not have the power to grant, in substance, all
relief reasonably being sought by the claimant.
(b)A claim by any person shall be presented to the Committee in writing within
90 days following the date upon which the claimant (or his or her predecessor in
interest) first knew (or should have known) of the facts upon which the claim is
based, unless the Plan Administrator in writing consents otherwise. The
Committee shall, within 90 days of receiving the claim, consider the claim and
issue his or her determination thereon in writing. The Committee may extend the
determination period for up to an additional 90 days by giving the claimant
written notice. If the claim is granted, the benefits or relief the claimant
seeks will be provided.
5.2Denial: If the claim is wholly or partially denied, the Committee shall,
within 90 days (or such longer period as described above), provide the claimant
with written notice of the denial, setting forth, in a manner reasonably
calculated to be understood by the claimant,
(a)the specific reason or reasons for the denial,
(b)specific references to pertinent Plan provisions upon which the denial is
based,
(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the additional material
or information is necessary, and
(d)a description of the Plan’s appeal procedures describing the steps to be
taken by the claimant and time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA in the
event of the denial of the appeal.

-8-



--------------------------------------------------------------------------------

With the consent of the claimant, this determination period can be extended
further. If the Committee fails to respond to the claim in a timely manner, the
claimant may treat the claim as having been denied by the Committee.

5.3Appeal: Each claimant may appeal in writing the Committee’s denial of a claim
(in whole or in part) to the Committee within 60 days after receipt by the
claimant of written notice of the claim denial, or within 60 days after such
written notice was due, if the written notice was not sent. In connection with
the review proceeding, the claimant or his or her duly authorized representative
may review pertinent documents and may submit issues and comments in writing.
The claimant may include with the appeal such documents and other information as
the claimant deems reasonable. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived.
5.4Review Procedures: The Committee shall adopt procedures pursuant to which
claims shall be reviewed and may adopt different procedures for different claims
without being bound by past actions. Any procedures adopted, however, shall be
designed to afford a claimant a full and fair review of his or her claim.
5.5Final Decision: The decision by the Committee upon review of an appeal shall
be made not later than 60 days after the written appeal is received by the
Committee, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the appeal, unless the claimant agrees
to a greater extension of that deadline.
5.6Form: The decision by the Committee regarding the appeal following its review
shall be in writing and shall be written in a manner reasonably calculated to be
understood by the claimant. In the event that the appeal is denied, the decision
shall include at least the following information:
(a)the specific reason or reasons for the denial of the appeal,
(b)specific references to pertinent Plan provisions upon which the denial is
based,
(c)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim and appeal, and
(d)a statement describing the procedures for voluntary dispute resolution
offered by the Plan (if any) and the claimant’s right to obtain information
regarding such procedures, along with a statement of the claimant’s right to
bring a civil action under ERISA.
5.7Legal Effect: To the extent permitted by law, the decision of the Committee
(if no appeal thereof is made as herein provided) or the decision of the
Committee, as the case may be, shall be final and binding on all parties. Any
claims which the claimant does not pursue

-9-



--------------------------------------------------------------------------------

through the review and appeal stages of the procedures herein provided shall be
deemed waived, finally and irrevocably. No legal action for benefits under the
Plan shall be brought unless and until the claimant has exhausted his or her
remedies under this Article 5. If, after exhausting the claims and appeal
procedures, a claimant institutes any legal action against the Plan and/or
STONERIDGE, the claimant may present only the evidence and theories which the
claimant presented during the claims and appeal procedures. Judicial review of
the claimant’s denied claim shall be limited to a determination of whether the
denial was arbitrary and capricious based on the evidence and theories which
were presented to and considered by the Committee during the claims procedure or
by the Committee during the appeal procedure.
5.8Plan Interpretation: The Plan Administrator shall administer the Plan in
accordance with its terms and the intended meanings of the Plan and any other
welfare or pension benefit plan of STONERIDGE. The Plan Administrator shall have
the sole and absolute discretionary authority to make any findings of fact
needed in the administration of the Plan.
5.9Authority of Committee: The Committee shall have the sole and absolute
discretionary authority to interpret or construe the terms of the Plan, whether
express or implied, and resolve any ambiguities, including but not limited to
terms governing the eligibility of Executives and the administration of the
Plan, and fashion any remedy which the Committee, in its sole judgment, deems
appropriate. The validity of any such finding of fact, interpretation,
construction or decision shall not be afforded de novo review if challenged in
court, by arbitration or in any other forum, and rather, shall be upheld unless
clearly arbitrary or capricious.
5.10Exercise of Discretion: To the extent the Plan Administrator or the
Committee has been granted discretionary authority under the Plan, such
fiduciary’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter.
5.11Intent: If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision shall be considered ambiguous
and shall be interpreted by the Plan Administrator in a fashion consistent with
its intent, as determined by the Committee in its sole discretion. The
Committee, without the need for Board of Directors’ approval, may amend the Plan
retroactively to cure any such ambiguity.
5.12Consistency: This Article 5 may not be invoked by any person to require the
Plan to be administered in a manner which is inconsistent with its
interpretation by the Committee.
5.13Final and Binding: All actions taken and all determinations made in good
faith by the Plan Administrator or by the Committee shall be final and binding
upon all persons claiming any interest in or under the Plan.



-10-



--------------------------------------------------------------------------------

Article 6

The Plan and ERISA
6.1ERISA Requirements: “ERISA” -- the Employee Retirement Income Security Act of
1974 -- is a comprehensive law that sets standards and procedures for employee
benefit plans. As a participant in the Plan, you have certain rights under
ERISA.

You have the right under ERISA to receive additional information regarding the
Plan. Specifically, you are entitled to:

●Examine without charge, at the Plan Administrator’s office or upon request at
your local Human Resources Department, all documents governing the Plan and a
copy of the latest annual report (Form 5500 series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

●Obtain copies of all documents governing the operation of the Plan and other
Plan information upon written request to the Plan Administrator (including
copies of the latest annual report (Form 5500 series) and updated summary plan
description (assuming that the Plan has been updated). The Plan Administrator
may make a reasonable charge for the copies.

●Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of the summary annual
report.

6.2Prudent Actions By Plan Fiduciaries: In addition to creating rights for
participants, ERISA imposes duties upon the persons who are responsible for the
operation of the Plan. The persons who operate the Plan, called “fiduciaries” of
the Plan, have a duty to do so prudently in your interest and that of other
participants and beneficiaries. No one may fire you or otherwise discriminate
against you in any way to prevent you from obtaining benefits or exercising your
rights under ERISA. If your claim for a benefit is denied in whole or in part,
you must receive a written explanation of the reason for the denial. You have
the right to have your claim reviewed and reconsidered. (See Article 5, above).
6.3Enforce Your Rights: Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request materials from the Plan Administrator
and do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the Plan Administrator’s
control. If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or federal court. If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If

-11-



--------------------------------------------------------------------------------

you lose and the court finds that your claim is frivolous, the court may order
you to pay these costs and fees.
6.4Assistance With Your Questions: If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or you may contact the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution NW, Washington, D.C. 20210. STONERIDGE supports both the spirit
and letter of ERISA and is committed to assuring proper treatment and full
disclosure of all pertinent information to plan participants. It is the policy
of STONERIDGE that no employee will be fired or discriminated against, either to
prevent him or her from obtaining benefits or for exercising his or her rights
under ERISA.

This Plan, as amended and restated, supersedes and replaces the Severance Plan
Officers’ and Key Employees’ Severance Plan of STONERIDGE, INC. dated May 9,
2017.

This Plan is hereby adopted and approved this 14th day of September, 2020.

STONERIDGE, Inc.

Graphic [sri-20200930xex10d2001.jpg]





By:

Jonathan B. DeGaynor

President and Chief Executive Officer







-12-



--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A

ELIGIBLE EXECUTIVES

Susan Benedict, Chief Human Resources Officer & Assistant General Counsel –
Labor & Employment

Laurent Borne, President Electronics & Chief Technology Officer

Thomas Dono, Chief Legal Officer

Robert R. Krakowiak, EVP, Chief Financial Officer and Treasurer

Daniel Kusiak, Chief Procurement Officer











A-1



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

As a condition to the payment of the benefits by STONERIDGE to Eligible
Executive pursuant to this Plan, as described in Section 3.4, Eligible Executive
shall deliver a signed release of claims against STONERIDGE. Such release shall
be delivered to Employer no later than sixty (60) days following a Separation
From Service, shall be in a form and substance satisfactory to STONERIDGE, and,
if applicable, shall not be revoked by Eligible Executive, and must include the
operative language substantially similar to the following:

In exchange for the payments set forth under the Corporate Officers’ and Key
Employees’ Severance Plan of STONERIDGE, Inc. (“Severance Plan”), I and my
heirs, personal representatives, successors and assigns, hereby forever release,
remise and discharge STONERIDGE, Inc. (the “Employer”) and each of its past,
present, and future officers, directors, shareholders, members, employees,
trustees, agents, representatives, affiliates, successors and assigns
(collectively the “Employer Released Parties”) from any and all claims, claims
for relief, demands, actions and causes of action of any kind or description
whatsoever, known or unknown, whether arising out of contract, tort, statute,
treaty or otherwise, in law or in equity, which I now have or have had against
any of the Employer Released Parties from the beginning of my employment with
Employer to the date of this release, arising from, connected with, or in any
way growing out of, or related to, directly or indirectly, (i) my employment by
Employer, (ii) my service as an officer or key employee, as the case may be, of
Employer, (iii) any transaction prior to the date of this release and all
effects, consequences, losses and damages relating thereto, (iv) the services
provided by me to Employer, or (v) my termination of employment with Employer
under the common law or any federal, state or local statute, law, or ordinance
including, but not limited to, all claims arising under the Civil Rights Acts of
1866 and 1964, the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991, the Family and Medical Leave Act of 1993, the Genetic
Information Nondiscrimination Act of 2008, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Title 4112 of the Ohio Revised Code, the wage and
hour laws of Ohio and Michigan, the Elliott Larsen Civil Rights Act, the
Michigan Persons with Disabilities Civil Rights Act, and all other federal,
state or local laws governing employers and employees.

Notwithstanding this release of claims, I acknowledge that: (i) nothing in this
release will bar, impair or affect the obligations, covenants and agreements of
Employer set forth in the Severance Plan; (ii) I retain the right to file a
charge of alleged employment discrimination with the Equal Employment
Opportunity Commission (EEOC) or a state or local civil rights agency or to
participate in the investigation of such charge filed by another person or to
initiate or respond to communications with the EEOC or a state or local civil
rights agency; however, I waive all rights to recover or share in any damages or
monetary payment awarded under any EEOC charge or state or local civil rights

B-1



--------------------------------------------------------------------------------

agency charge or action; and (iii) I retain the right to file a charge or
complaint or otherwise communicate with the Securities and Exchange Commission
(SEC) or participate in any investigation or proceeding conducted by the SEC,
and the release does not limit my right to receive an award for information
provided to the SEC.

If the release described in this Exhibit B, as Employer may reasonably modify in
its discretion, is not timely delivered by Eligible Executive to Employer or, if
applicable, is timely revoked by Executive, then no payment shall be made under
this Severance Plan.

B-2



--------------------------------------------------------------------------------